DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 10,359,029 to Smet, in view of U.S. Patent No. 826,288 to Tilgner.
Claim 1: Smet discloses a rotational-force transmitting part (FIG. 4) comprising:
a rotation support member 311 that is supported, with respect to a first member 101, so as to be rotatable about a predetermined axis 305 and that is provided with a first fitting surface (outer radial surface engaged with 403) formed of a cylindrical outer surface or a cylindrical inner surface centered on the axis 305;
a rotational-force transmitting member 103 that transmits a rotational force with respect to a second member (not shown, but since the rotational-force transmitting member 103 is a planetary carrier, then force would be transmitted to, e.g., a ring gear) and that is provided with a second fitting surface (inner radial surface engaged with 403) to be fitted (the Office interprets the limitation “to be fitted” as akin to “to be coupled”) to the first fitting surface;
annular member 403 (i.e., not an annular elastic member as  recited in Claim 1) that is disposed between the first fitting surface and the second fitting surface, wherein the second fitting surface is evenly pressed radially outward over an entire circumference with respect to the first fitting surface so as to seal a space therebetween and to absorb force applied in the radial direction (see Col. 5, Line 61 to Col. 6, Line 3);  and
a fixing member that fixes the rotational-force transmitting member 103 and the rotation support member 311 in a state in which the first fitting surface and the second fitting surface are fitted (the Office interprets the limitation “fitted” to mean “coupled”).
Thus, Smet does not disclose wherein the “annular member” is elastic.
The Office turns to Tilgner, which teaches an elastic member 14 provided between an inner surface of a rotational-force transmitting member and an outer surface of a rotation support member.  Furthermore, a fixing member fixes the rotational-force transmitting member and the rotation support member.
Based on the Tilgner teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the annular member 403 of Smet out of an elastic material, such as rubber, as taught by Tilgner, in order to dampen vibrations and reduce backlash.
Claim 2: Smet, as modified above by Tilgner, discloses the rotational-force transmitting part according to claim 1, wherein the rotation support member 311 is a shaft, and the first fitting surface is a cylindrical outer surface.
Claim 3: Smet, as modified above by Tilgner, discloses the rotational-force transmitting part according to claim 1, wherein the rotational-force transmitting member 103 is a gear, a pulley, or a sprocket.
Claim 4: Smet, as modified above by Tilgner, discloses the rotational-force transmitting part according to claim 1, wherein the annular elastic member (elastic material taught by Tilgner) is an O-ring.

Response to Arguments
Applicant’s arguments with respect to Claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
The Office believes there to be allowable subject matter in the Application, and welcomes the Applicant to call Examiner at the number provided below.  Specifically, the Office points to aspects of the groove 11 shown in FIG. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/RANDELL J KRUG/Primary Examiner, Art Unit 3658